Exhibit 99.1 Earthstone Energy, Inc. Reports First Quarter 2017 Results The Woodlands, Texas, May 8, 2017 – Earthstone Energy, Inc. (NYSE MKT: ESTE) (“Earthstone”, the “Company”, “we” or “us”), today announced financial and operating results for the three month period ended March 31, 2017. First Quarter 2017 Summary • Average daily production of 4,735 Boepd • Total revenue of $15.3 million • Net income of $0.7 million • Adjusted EBITDAX(1) of $5.3 million (1)See “Reconciliation of Non-GAAP Financial Measure” section below. Selected Financial Data (unaudited) ($000s except where noted) Three Months Ended March 31, Total Revenue Net Income (Loss) Net Income (Loss) Per Share (Diluted) Adjusted EBITDAX(1) Production: Oil (MBbls) Gas (MMcf) NGL (MBbls) 64 40 Total (MBoe) Average Daily Production (Boepd) Average Prices: Oil ($/Bbl) Gas ($/Mcf) NGL ($/Bbl) Total ($/Boe) Adjusted for Realized Derivatives Settlements: Oil ($/Bbl) Gas ($/Mcf) NGL ($/Bbl) Total ($/Boe) See “Reconciliation of Non-GAAP Financial Measure” section below. Management Comments Frank A. Lodzinski, President and Chief Executive Officer of Earthstone Energy, Inc., commented, “As previously announced, we have initiated drilling and completion operations on our operated Eagle Ford acreage in Gonzales County.Upon closing our business combination with Bold Energy III LLC, our primary focus will be the integration of the companies and development of Bold’s approximate 21,000 net acres (85% operated working interest) in the southern Midland Basin. Including our 2016 acquisition of Lynden Energy Corp., our Midland Basin position now totals approximately 27,000 net acres. We are anxious to further expand our development acreage.” Special Meeting of Stockholders As previously announced, a special meeting of Earthstone stockholders will be held on May 9, 2017 at 8:00 a.m. Central time at the offices of the Company, located at 1400 Woodloch Forest Drive, Suite 300, Houston, Texas 77380. The purpose of the meeting will be to consider and act upon the previously announced Contribution Agreement dated November 7, 2016 and as amended on March 21, 2017 (the “Contribution Agreement”), by and among Earthstone, Earthstone Energy Holdings, LLC, Lynden USA Inc., Lynden USA Operating, LLC, Bold Energy Holdings, LLC, and Bold Energy III LLC (“Bold”), and other matters related thereto. Stockholders of record as of the close of business on March 13, 2017 will be entitled to vote at the special meeting of stockholders. Proxy materials related to the special meeting of stockholders were first mailed to stockholders on or about April 7, 2017. Conference Call Details Earthstone is hosting a conference call on Wednesday, May 10, 2017 at 11:00 a.m. Eastern (10:00 a.m. Central) to discuss its first quarter 2017 results and current operations.Investors and analysts are invited to participate in the call by dialing 877-407-8035 for domestic calls or 201-689-8035 for international calls, in both cases asking for the Earthstone conference call.
